UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

BRIAN KEITH ALFORD,

Plaintiff,
Case No. 2:19-cv-1497
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

GARY MOHBR, et al,
Defendants.

OPINION AND ORDER

Currently pending before the Court is Plaintiff Brian Keith Alford’s (“Plaintiff’ or
“Alford”) Objections to the Magistrate Judge’s Report and Recommendation (ECF No. 10). For
the reasons stated herein, Plaintiff's Objections to the Report and Recommendation (ECF No. 10)
are OVERRULED; the Report and Recommendation (ECF No. 9) is ADOPTED; and Plaintiffs
action is DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure
41(b) for failure to prosecute.

Plaintiff, an inmate in an Ohio state penitentiary proceeding without the assistance of
counsel, commenced this action on April 12, 2019 by filing a Motion for Leave to Proceed in
Forma Paupers, to which his Complaint was attached. (See ECF No. 1). Magistrate Judge Chelsey
M. Vascura issued a Report and Recommendation on April 26, 2019, recommending that the Court
sever and dismiss without prejudice Plaintiff's claims against staff members of the London
Correctional Institution (“LCI”) and Toledo Correctional Institution (“TCI”). (April 26, 2019
R&R at 3 [ECF No. 3]). Magistrate Judge Vascura further recommended that the Court deny

Plaintiff's Motion for Leave to Proceed Jn Forma Pauperis with respect to Plaintiff's remaining
claims against the Adult Parole Authority (“‘APA”) defendants. (/d. at 5).

On July 10, 2019, the Court overruled Plaintiffs objections to the Report and
Recommendation and adopted the Report and Recommendation in full. (See generally July 10,
2019 Op. & Ord. [ECF No. 5]). As such, the Court severed and dismissed Plaintiff's claims against
the LCI and TCI Defendants, denied Plaintiffs Motion for Leave to Proceed Jn Forma Pauperis,
and ordered Plaintiff to pay the $400 filing fee within thirty (30) days of the issuance of the Court’s
Opinion and Order. (/d. at 10). The Court further notified Plaintiff that his failure to pay the full
$400 filing fee within thirty days would result in the dismissal of his remaining claims against the
APA Defendants. (/d.). Plaintiff moved to alter or amend the Court’s July 10, 2019 Opinion and
Order, and the Court denied that motion. (See ECF Nos. 6, 7).

To date, Plaintiff has neither paid the $400 filing fee or requested an extension of time to
do so. Accordingly, Magistrate Judge Vascura issued a Report and Recommendation on August

22, 2019, and recommended that:

the Court DISMISS THIS ACTION WITHOUT PREJUDICE under Rule 41(b).

It is further RECOMMENDED that the Court not assess the filing fee in this

matter. Finally, it is RECOMMENDED that the Court order Plaintiff to list 2:19-

cv-1497 as a related case if he re-files this action.
(Aug. 22, 2019 R&R at 3 [ECF No. 9]). Plaintiffs Objections to the Report and Recommendation
followed. (See generally Obj. to Aug. 22, 2019 R&R [ECF No. 10]). However, Plaintiff's
objections are merely reiterations of arguments that the Court has already considered and found to
be unpersuasive, Plaintiff again argues that the imminent danger exception applies to his claims
and, as such, he should be allowed to proceed in forma pauperis. (See generally id.). The Court
has twice rejected this argument. (See July 10, 2019 Op. & Ord.; Aug. 20 Op. & Ord. [ECF No.

7]). Nothing has materially changed since this Court last considered Plaintiff's argument on this

matter, and the Court declines to reconsider it further. Defendant also asks that the Court certify
that an appeal of the Court’s denial of his Motion for Leave top Proceed Jn Forma Pauperis would
be taken in good faith. But the Court has previously certified that such an appeal would not be
taken in good faith. (July 10, 2019 Op. & Ord. at 10). In his Objections, Plaintiff fails to address
the Magistrate Judge’s recommendation that this Court dismiss the case at bar for failure to
prosecute.

Thus, Plaintiff's Objections to the Report and Recommendation (ECF No. 10) are
OVERRULED. The Magistrate Judge’s Report and Recommendation (ECF No. 9) is
ADOPTED. Accordingly, this case is DISMISSED WITHOUT PREJUDICE under Rule
41(b). The Court shall not assess the filing fee in this matter. And, if Plaintiff re-files this action,
Plaintiff is ORDERED io list 2:19-cv-1497 as a related case.

IT IS SO ORDERED.

A-| -jO\r [NU

DATE EDMUNDP’A.SARGUS, JR.
CHIEF D STATES DISTRICT JUDGE
